DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 12 is objected to because of the following informalities: 
	Claim 12, line 8, “and is missing”. The phase “current limiting module group;” changes to “current limiting module group; and”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It is not clear how “other end thereof is connected to the other end of the series transformer bypass device by means of an isolating switch”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-2, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (USPN 5734256) in view of Kida et al (USPN 5,883,774).

a series transformer (a transformer 34), at least one series transformer bypass device (L1, S1), a voltage source converter (32), at least one high-speed converter bypass device (a thyristor 38), and at least one inductor (39), wherein
the inductor form a current limiting module (see col. 3, lines 66-67);
one winding of the series transformer has two ends connected in series to a line (a line shown in figure 3), and the other winding thereof is sequentially connected to the current limiting module (39) and the high-speed converter bypass device (38); the voltage source converter (32) and the high-speed converter bypass device (38) are connected in parallel; and at least one winding of the series transformer are connected in parallel to the at least one series transformer bypass device (L1, S1) (see col. 4, lines 1-14).
Larson does not disclose a current limiting module includes a reactor and a high speed switch as claimed.
Kida discloses a current limiter for protecting a transformer comprises a current limiting module (see figures 2, 5) comprises a reactor (45) and a high speed switch (a thyristor 57) are connected in parallel (see col. 9, lines 61-63).

Regarding claim 2, Larson discloses the series transformer is a single-phase transformer (34, see col. 4, lines 1-2); two ends of a first winding of the series transformer are connected in series to a line (a line shown in figure 3); a first end of a second winding of the series transformer is connected to a first end of the current limiting module (39); a second end of the current limiting module is connected to a first end of the high-speed converter bypass device (38); a second end of the high-speed converter bypass device (38) is connected to a second end of the second winding of the series transformer (see figure 3); and a first output end of the voltage source converter (32) is connected to the first end of the high-speed converter bypass device (38), and a second output end of the voltage source converter is connected to the second end of the second winding of the series transformer (34) (see figure 3).

Regarding claim 9, Larson discloses the series transformer bypass device a is a mechanical bypass switch (a circuit breaker S1, see col. 3, lines 62-63), or is a bypass switch composed of power electronic devices; the high-speed converter bypass device (38) is a high-speed mechanical bypass switch, or a high-speed bypass switch composed of power electronic devices (thyristor, see col. 4, lines 7-8); and the high-speed switch is a mechanical switch, or a switch composed of power electronic devices (thyristor) (see figure 3).
Allowable Subject Matter
4.	Claims 3-5, 7-8, 10-11, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 12-14, 17-18 are allowed over prior art of record.

The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A series compensator, comprising: N high-speed switches, and N reactors, wherein N is a natural number, and N is greater than 1; the N reactors are connected in parallel to the N high-speed switches, respectively; each reactor is connected in parallel to one high-speed switch to form one current limiting module, and a total of N current limiting modules are formed; the N current limiting modules are sequentially connected in series to form one current limiting module group; one winding of the series transformer has two ends connected in series to a line, and the other winding thereof is sequentially connected to the current limiting module group and the high-speed converter bypass device; the voltage source converter and the high-speed converter bypass device are connected in parallel; and at least one winding of the series transformer are connected in parallel to the at least one series transformer bypass device as recited in claim 12.
The control method for the series compensator comprises: when an alternating current system is operating normally, keeping the high-speed switch 
after determining that a serious fault occurs at a near end of a line, first blocking the voltage source converter and switching on the high-speed converter bypass device, and then opening the high-speed switch connected in parallel to the reactor to limit a line fault current; and after determining that the line fault is cleared, switching on the series transformer bypass device, and closing the high-speed switch connected in parallel to the reactor as recited in claim 15.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836